Case: 20-10106     Document: 00515584841         Page: 1     Date Filed: 09/30/2020




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      September 30, 2020
                                  No. 20-10106
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Agustin Madrid, also known as Augustin Madrid,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-273-1


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Agustin Madrid appeals his 188-month, within-guidelines range
   sentence for possession with intent to distribute a mixture and substance
   containing a detectable amount of methamphetamine. He contends that the
   district court procedurally erred by determining, in denying his motion for a


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10106      Document: 00515584841          Page: 2   Date Filed: 09/30/2020




                                    No. 20-10106


   downward variance, that it lacked discretion to impose a downward variance
   based on a policy disagreement with the Guidelines. Because Madrid did not
   object in the district court on that specific ground, we review this issue for
   plain error. See United States v. Warren, 720 F.3d 321, 332 (5th Cir. 2013).
          In light of the entire record, it is neither clear nor obvious—but,
   rather, subject to reasonable dispute—that the district court’s comments
   reflected a belief that it lacked discretion to impose a variant sentence based
   on a policy disagreement with the drug Guidelines. See Puckett v. United
   States, 556 U.S. 129, 135 (2009). The court expressly stated that it would
   take Madrid’s policy-based arguments into consideration in setting his
   sentence. And the court explicitly based its denial of a variance on the
   arguments in the Government’s response to Madrid’s motion, which
   addressed only the merits of Madrid’s policy-based contentions and made no
   reference to the court’s (lack of) discretion to grant a policy-based variance.
   Accordingly, Madrid fails to demonstrate plain procedural error. See id.
          The judgment is AFFIRMED.




                                          2